333 F.3d 1247
In Re: HUMANA INC. MANAGED CARE LITIGATION.Price Plaintiffs, Price, Sessa, Katz & Yingling, Sandra Johnson, et al., Plaintiffs-Appellees,v.Humana Insurance Company, Coventry Health Care of Georgia, Inc., f.k.a. Principal Health Care of Georgia, Inc., Principal Health Care, Inc., et al., Defendants,Pacificare Health Systems, Inc., Pacificare Operations, Inc., et al., Defendants-Appellants.Leonard J. Klay, M.D., Price Plaintiffs, Price, Sessa, Katz & Yingling, Sandra Johnson, Patricia Freyre, Regina Joi Price, Anthony Sessa, Arnold Katz, et al., Plaintiffs-Appellees,v.Humana, Inc., et al., Defendants,Pacificare Health Systems, Inc., Pacificare Operations, Inc., Defendants-Appellants.
No. 01-10247.
No. 01-12596.
United States Court of Appeals, Eleventh Circuit.
June 11, 2003.

Christopher R.J. Pace, William E. Grauer, San Diego, CA, Kenneth P. Gavsie, Jeffrey S. Klein, James Quinn, Weil, Gotshal & Manges, LLP, New York City, Walter E. Dellinger, O'Melveny & Myers, Washington, DC, Franklin G. Burt, Jorden Burt, LLP, Miami, FL, John D. Aldock, Washington, DC, Michael Nachwalter, Robert D.W. Landon, Kenney Nachwalter, Miami, FL, Edward Soto, Jennifer J. Ator, Weil, Gotshal & Manges, LLP, Eduardo Palmer, Steel, Hector & Davis, LLP, Miami, FL, Stan Blumenfeld, O'Melveny & Myers, LLP, Los Angeles, CA, Mark R. Filip, Edward M. Crane, Skadden, Arps, Slate, Meagher & Flom, Chicago, IL, for Defendants-Appellants.
Harley S. Tropin, Kozyak, Tropin, Throckmorton & Humphreys, P.A., Miami, FL, Dennis George Pantazis, Brian M. Clark, Gordon, Silberman, Wiggins & Childs, Joe R. Whatley, Jr., Whatley Drake, L.L.C., Charlene P. Ford, Birmingham, AL, James B. Tilghman, Jr., Stewart, Tilghman, Fox & Bianchi, P.A., Miami, FL, for Plaintiffs-Appellees.
Appeals from the United States District Court for the Southern District of Florida (Nos. 00-01334-MD-FAM, 00-01334-CV-MD-FAM); Federico A. Moreno, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BARKETT, FAY and WINTER*, Circuit Judges.
BARKETT, Circuit Judge:


1
This case comes to us on remand from the Supreme Court of the United States, see PacifiCare Health Systems, Inc. v. Book, ___ U.S. ___, 123 S.Ct. 1531, 1536, 155 L.Ed.2d 578 (2003), reversing, in part, our decision in In re Humana Inc. Managed Care Litigation, 285 F.3d 971 (11th Cir.2002). In Humana, we, inter alia, affirmed the district court's finding that the defendant managed-health-care organizations' arbitration clauses, which specifically prohibited punitive damages, were unenforceable because they precluded the recovery of treble damages under the Influenced and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq. See In re Humana, 285 F.3d at 973. In affirming the district court, we refused to compel arbitration of the RICO claims. See id. The Supreme Court reversed, concluding that "since we do not know how the arbitrator will construe the [arbitration clauses'] remedial limitations, the questions [of] whether they render the parties' agreements unenforceable and whether it is for courts or arbitrators to decide enforceability in the first instance are unusually abstract [and, therefore,] the proper course is to compel arbitration." PacifiCare, ___ U.S. ___, 123 S.Ct. at 1536. Accordingly, we REVERSE and REMAND to the district court with instructions for further proceedings in accordance with the Supreme Court's decision in PacifiCare. Id.



Notes:


*
 Honorable Ralph K. Winter, United States Circuit Judge for the Second Circuit, sitting by designation